Citation Nr: 1520530	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right hip degenerative joint disease (Diagnostic Code 5253, Thigh Impairment).

2.  Entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease (Diagnostic Code 5253, Thigh Impairment).

3.  Entitlement to an evaluation in excess of 10 percent for right hip limitation of flexion (Diagnostic Code 5252) prior to December 7, 2011, and a compensable evaluation from March 16, 2015 to include the propriety of the rating reduction.

4.  Entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease (Diagnostic Code 5252) prior to December 7, 2011, and a compensable evaluation from March 16, 2015 to include the propriety of the rating reduction.

5.  Entitlement to an evaluation in excess of 10 percent for lumbar spine disability.

6.  Entitlement to a compensable evaluation for right thigh disability of muscle group XIV.
7.  Entitlement to service connection for left knee disability (strain).

8.  Entitlement to service connection for right knee disability

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for heart disability claimed as ishemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the VA paper and electronic claims file in this case.  It is noted that the electronic claims file is located in the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping.  The VA electronic record includes additional items that are not pertinent to the issues herein adjudicated and relate to issues either remanded or not on appeal to the Board at this time.

Issues addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ) are as follows:  (1) Entitlement to an evaluation in excess of 10 percent for right hip degenerative joint disease (Diagnostic Code 5253, Thigh Impairment); (2) Entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease (Diagnostic Code 5253, Thigh Impairment); (3) Entitlement to an evaluation in excess of 10 percent for right hip limitation of flexion (Diagnostic Code 5252) prior to December 7, 2011, and a compensable evaluation from March 16, 2015 to include the propriety of the rating reduction; (4)  Entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease (Diagnostic Code 5252) prior to December 7, 2011, and a compensable evaluation from March 16, 2015 to include the propriety of the rating reduction; (5)  Entitlement to an evaluation in excess of 10 percent for lumbar spine disability; (6) Entitlement to a compensable evaluation for right thigh disability of muscle group XIV; and (7) Entitlement to service connection for right knee disability.


FINDINGS OF FACT

1.  A chronic left knee disability is not shown in service and arthritis is not shown within the initial post separation year; the findings for left knee strain are not etiologically related to service, or any incident of service.

2.  Heart disease to include IHD is not shown at any time during this appeal.

3.  Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a heart disorder to include ischemic heart disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify the Veteran.  The AOJ sent to the Veteran all required notice in an August 2010 letter, prior to the rating decision on appeal.
VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for left knee disorder, tinnitus, and heart disease.  In July 2010, the Veteran filed a VA application for compensation or pension.  The disorders listed included "bilateral ringing of the ears," "left knee pain condition," and "ischemic heart disease presumptive Agent Orange."  He reported the onset of his hearing and left knee condition in September 1971 and August 1969, respectively.

The Veteran argues that he has tinnitus due to acoustic trauma in service from machine guns, explosives, and other loud noises.  See VA Form 21-41 38 (September 2010).  He further argues that he had IHD as proven by an abnormal EKG and seeks service connection on a presumptive basis due to Agent Orange exposure.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Cardiovascular disease, arthritis, and tinnitus shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Left Knee Disability

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for left knee disability.  A chronic disability is not shown in service, and arthritis is not shown during the initial post separation year.  Also, the current findings for left knee strain are not etiologically related to service, to include any event or incident of service.

While the Veteran sustained left knee injuries in service, these appear to have resolved without residuals.  The Board finds that the conditions shown were acute and transitory.  STRs show that, in November 1969, the Veteran was hospitalized for the left knee symptoms following a football game the prior evening.  Bloody fluid was removed from the left joint space and a cylinder cast applied.  The diagnoses were left knee sprain, hemarthrosis, and paracentesis after injuring his left knee during a football game the previous night.  Reports of medical examinations conducted in August 1971, January 1972, October 1972, April 1976, March 1977, and March 1978 reflect normal clinical evaluation of the lower extremities.  The Veteran denied joint and "trick" or locked knee on medical histories dated in August 1971, April 1976, and March 1977.  A July 1978 STR reflects that the Veteran was assessed with left knee muscle strain/spasm after playing racquet ball and jumping for a ball, which caused "pain in the posterior aspect" of the left knee.  There are no further documented complaints in the STRs.  Reports of medical examinations conducted in November 1981, November 1982, and September 1987 reflect normal clinical evaluation of the lower extremities.  Retirement examination dated in September 1990 reflects normal clinical evaluation of the lower extremities.

Report of VA examination dated in November 2010 reflects a diagnosis for left knee strain.  The Veteran reported that he fell in Vietnam and cut his knee while he was hoisting a helicopter rotor in October 1971.  He reported progressively worsening left knee pain symptoms, treated with Advil.  The examiner reviewed the STRs along with the claims file and opined that the Veteran's "left knee strain is less likely as not due to or is a result of injury shown during active duty" because there was no objective evidence of a chronic left knee condition during active duty and no objective evidence that the left knee conditions shown in service did not resolve without residual.  This evidence is highly probative and weighs against the claim.

The Board accepts that the Veteran is competent to report injury, symptoms, and treatment.  See Layno, supra.  However, he is not competent to relate the current finding for left knee strain to service, to include any in-service event or incident, as he lacks any medical expertise and the currently shown disorders are not susceptible to lay observation given the remoteness to the injury the Veteran's believes caused the current problem.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran suggests continuity of symptoms dating to service, the Board finds that he is not credible in view of the normal clinical findings on examinations in service to include his 1990 service retirement examination coupled with his denial of joint and knee problems on the history part of many in-service examinations.  Therefore, the Board finds that the Veteran's report of disability due to in-service injury has diminished probative value.

The Board assigns greater probative value to the normal clinical findings for the lower extremities on service retirement examination dated in 1990 and the negative VA medical opinion dated in November 2010, coupled with the many years intervening service retirement and the first documented findings for left knee problems.  The medical findings at both the 1990 service retirement examination and November 2010 VA examination are highly probative as they were prepared by skilled, neutral medical professionals after examination of the Veteran.  Also, the VA medical opinion is supported by a clear medical rationale based on the examiner's review the claims file, which was largely silent regarding the left knee, and her experience along with medical literature.  The examination report specifically reflects review of the documented in-service left knee injuries and medical findings.  There is no favorable medical opinion of record to weigh against the negative opinion.

On balance, the weight of the evidence is against the claim.  Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert, supra.

Heart Disability 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for heart disability to include IHD.  A heart disability to include IHD is not shown at any time during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is not competent to diagnose himself with heart disease to include IHD as this is not susceptible to lay observation.  See Jandreau, supra.  Therefore, his report of IHD has no probative value.

The Board observes that STRs reflect normal clinical evaluation of the heart and vascular systems on medical examinations in service to include the Veteran's retirement examination dated in September.  The post service medical evidence shows no diagnosis for heart disease to include IHD.  The Veteran argues that "Ischemic heart disease shows up on EKGs & it has been documented that it can be caused by exposure to Agent Orange."  The Board acknowledges that EKG is widely used for the diagnosis of IHD.  The Board further acknowledges that an August 2008 EKG by the Veterans private examiner was abnormal.  However, neither the private nor the VA treatment records show heart disease.  It is noted that an EKG is a diagnostic tool for showing electrical impulses triggered by the heart for evaluation by trained medical professionals, not lay persons; an EKG itself does not diagnosis heart disease.

Notwithstanding the Veteran's report of heart disease, private treatment records show that the Veteran denied symptoms often associated with heart disease.  For instance, private treatment notes dated in May and August 2010 reflect that the Veteran denied symptoms of chest pain, shortness of breath, and heart palpitations.  While an August 2010 VA initial visit note reflects that an EKG showed sinus bradycardia with first degree AV (atrioventricular) block, the Veteran denied dyspnea on exertion, chest pain, palpitations, peripheral edema, orthopnea, and paroxysmal nocturnal dyspnea.  The assessment was "Abnormal EKG.  Normal ETT.  No cardiac symptoms."  Report of VA examination dated in November 2010 reflects that the Veteran does not have IHD, which included atherosclerotic cardiovascular disease, and Prinzmetal's angina.

In the absence of competent evidence of heart disease to include IHD, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).

Tinnitus

The Board finds that the Veteran's report of acoustic trauma in service is consistent with the circumstances of his service and, therefore, accepts that he had acoustic trauma in service. 38 U.S.C.A. § 1154(a), (b) (2014).  The Board further accepts that the Veteran has tinnitus.  Layno, supra.

However, having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for tinnitus.  Tinnitus is not shown in service, or within the initial post separation year.  Also, the current findings for tinnitus are not etiologically related to service, to include any event or incident of service.

STRs reflect no findings for tinnitus and that the Veteran denied symptoms of tinnitus on several occasions.  Reports of medical examinations conducted in August 1971, January 1972, October 1972, April 1976, March 1977, March 1978, November 1981, November 1982, and September 1987 reflect no findings for tinnitus.  The Veteran denied "tinnitus" on audiological evaluation in November 1980.  The Veteran denied "ringing ears" on medical histories dated in November 1981, November 1982, and September 1987.  Retirement examination dated in September 1990 reflects normal clinical evaluation of the ears and hearing within normal limits.  There were no findings for tinnitus.

The record shows no documented complaint of tinnitus or ringing ears intervening service retirement in 1990 and the Veteran's July 2010 application for VA compensation.  See VA Form 21-526 (July 2010).  Curiously, a VA treatment note dated in August 2010 reflects that the Veteran presented to establish primary care and, at this time, he denied tinnitus and hearing loss.  Report of VA audiological examination dated in November 2010 reflects that tinnitus is less likely as not caused by or a result of the Veteran's in-service noise exposure because hearing was within normal limits at entrance, separation exam, and on intervening audiological studies, and because the Veteran had recreational noise exposure post service.

The Board accepts that the Veteran is competent to report symptoms of tinnitus dating to service.  Layno, supra.  However, to the extent that he reports onset of tinnitus in service or continuity of symptoms dating to service, the Board finds that he is not credible in view of his denial of tinnitus symptoms in service, the normal clinical findings at service retirement examination in 1990, the many years intervening service and the first documented complaints, and his inconsistent reports of tinnitus-noting that he denied tinnitus when presenting to establish VA medical care in August 2010.  Therefore, the Veteran's report of tinnitus related to noise exposure in service has diminished probative value.

The Board assigns greater probative value to the STRs, showing that the Veteran denied tinnitus on several occasions.  The Veteran's in-service medical histories are presumed to be truthful.  The Board further assigns greater probative value to the negative VA medical opinion dated in November 2010 as it was prepared by a skilled, neutral medical professional after evaluating the Veteran and reviewing the pertinent medical history and records.  Furthermore, there is no favorable medical opinion linking his tinnitus to service to weigh against the negative VA medical opinion.

According, the claim must be denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for left knee disability (strain) is denied.

Service connection for a heart disorder to include ischemic heart disease is denied.

Service connection for tinnitus is denied.
REMAND

Right Knee and Hips

The Court has held that, when a notice of disagreement (NOD) has been filed, the RO must issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Here, the Veteran submitted an NOD with a March 2015 rating decision by the RO that denied service connection for right knee disability.  Likewise, regarding the evaluation for his hips, the Veteran submitted an NOD with the March 2015 rating decision, along with the subsequent action by the RO to reduce the disability evaluation for each hip.  To date, no SOC has been issued to the Veteran in these matters.  As such, remand is necessary for issuance of an SOC on the following claims:  (1) Entitlement to service connection for right knee disability; (2) Entitlement to an evaluation in excess of 10 percent for right hip degenerative joint disease (Diagnostic Code 5253, Thigh Impairment); (3) Entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease (Diagnostic Code 5253, Thigh Impairment); (4) Entitlement to an evaluation in excess of 10 percent for right hip limitation of flexion (Diagnostic Code 5252) prior to December 7, 2011, and a compensable evaluation from March 16, 2015 to include the propriety of the rating reduction; and (5) Entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease (Diagnostic Code 5252) prior to December 7, 2011, and a compensable evaluation from March 16, 2015 to include the propriety of the rating reduction.  See VA Form 21-0958 (March 25, 2015).  See also Correspondence "Notice of Disagreement" (April 2015).  It is noted that neither the Veteran's VA paper nor electronic claims file include copies of the notices sent to the Veteran concerning the reduction of his disability evaluation for the hips from 10 to zero percent.

Low Back

The Veteran reported on his substantive appeal to the Board that his low back condition had worsened since his last VA examination.  See VA Form 9 (May 2013).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).  See also 38 C.F.R. § 3.327(a).  Therefore, remand for reexamination is necessary.  It is noted that, on reexamination, the Veteran should be evaluated for neurological involvement of the right lower extremity as the Veteran reports having symptoms of radiculopathy.

Right Thigh Muscle Impairment

After careful review of the record, the Board finds that a VA examination of the right thigh muscle is necessary in order to properly evaluate the claim for increase.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records pertaining to the Veteran's service-connected low back disability and ensure that all notices pertaining to the reduction of the Veteran's evaluation for the hips from 10 to zero percent are associated with the claims file.

2.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected lumbar spine disability to include whether he has neurological problems (i.e. radiculopathy) as likely as not (50 percent probability or more) etiologically related to his low back disability.  The claims file along with any pertinent evidence located in the electronic file not included in the claims file should be reviewed by the examiner.  A complete rationale for all opinions is required.

3.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected right thigh muscle disability (muscle group XIV) (residual sprain of the right vastus lateralis/rectus femoris).  The claims file along with any pertinent evidence located in the electronic file not included in the claims file should be reviewed by the examiner.  A complete rationale for all opinions is required.

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

5.  The AOJ should issue to the Veteran and his representative an SOC on the following claims:  (1) Entitlement to service connection for right knee disability; (2) Entitlement to an evaluation in excess of 10 percent for right hip degenerative joint disease (Diagnostic Code 5253, Thigh Impairment); (3) Entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease (Diagnostic Code 5253, Thigh Impairment); (4) Entitlement to an evaluation in excess of 10 percent for right hip limitation of flexion (Diagnostic Code 5252) prior to December 7, 2011, and a compensable evaluation from March 16, 2015 to include the propriety of the rating reduction; and (5) Entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease (Diagnostic Code 5252) prior to December 7, 2011, and a compensable evaluation from March 16, 2015 to include the propriety of the rating reduction.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


